PETERSON, Judge.
Alvin F. Wilson appeals the sentences imposed upon him after we reversed his original sentences in Wilson v. State, 618 So.2d 741 (Fla. 5th DCA 1993). However, the trial court mistakenly believed that the mandate of this court reversing the original sentence became final prior to the resentencing on May 17, 1993. Since the issuance of the mandate was delayed until June 23, 1993 because a motion for rehearing was filed, the trial court lacked jurisdiction to resentence on May 17, 1993 while the original appeal was pending with this court.
We therefore must vacate the sentences imposed on May 17, 1993 and remand for resentencing.
SENTENCES VACATED; REMANDED FOR RESENTENCING.
GRIFFIN and DIAMANTIS, JJ., concur.